TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00018-CV



                                  Maria Hernandez, Appellant

                                                  v.

                                  Antonio Hernandez, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. D-1-FM-14-001709, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due on May 19, 2017. On June 21, the Court notified appellant

that her brief was overdue and that a failure to file a proper motion for extension of time by July 3,

2017, would result in the dismissal of this appeal for want of prosecution. To date, appellant has not

filed a brief or a motion for extension of time. Accordingly, we dismiss this appeal for want of

prosecution.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Field, and Bourland

Dismissed for Want of Prosecution

Filed: July 28, 2017